               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION

                        No. 7:15-CR-25-2H
                        No. 7:16-CV-362-H


HARRY HANKINS,                   )
     Petitioner,                 )
                                 )
                                 )               ORDER
     v.
                                 )
                                 )
UNITED STATES OF AMERICA,        )
     Respondent.


     This matter is before the court on petitioner’s motion to

vacate under 28 U.S.C. § 2255, [DE #193], and the government’s

motion to dismiss petitioner’s motion to vacate, [DE #247], to

which petitioner responded, [DE #250].

                            BACKGROUND

     On August 10, 2015, pursuant to a signed Memorandum of Plea

Agreement, petitioner pled guilty to robbery of a business engaged

in interstate commerce, and aiding and abetting, in violation of

18 U.S.C. §§ 1951 and 2 (Count One) and brandishing and possessing

a firearm during and in relation to a crime of violence, and aiding

and abetting, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2

(Count Two).   Petitioner was sentenced by this court to a total
term of imprisonment of 132 months on March 10, 2016.              Petitioner

did not appeal.

      On October 25, 2016, petitioner, through counsel, filed the

instant motion to vacate pursuant to 28 U.S.C. § 2255, [DE #193],

arguing that Hobbs Act Robbery, in violation of 18 U.S.C. § 1951,

no   longer   qualifies    as   a    crime   of   violence   to   support   his

conviction under 18 U.S.C. § 924(c) in light of the Supreme Court’s

decision in Johnson v. United States, 135 S. Ct. 2551 (2015). 1              On

December 15, 2016, this court stayed the matter pending the Fourth

Circuit’s resolution in United States v. Walker, 934 F.3d 375 (4th

Cir. 2019) and United States v. Simms, 914 F.3d 229 (4th Cir.

2019).    [DE #211].      On October 24, 2019, this court lifted the

stay in light of the disposition of those cases and directed the

government to file an answer or otherwise respond to petitioner’s

§ 2255 motion.     [DE #240].       This matter is ripe for adjudication.

                            COURT’S DISCUSSION

      The Supreme Court recently invalidated the residual clause of

the crime of violence definition under 18 U.S.C. § 924(c)(3)(B).

United States v. Davis, 139 S. Ct. 2319, 2323-24 (2019).                    The



1 In the Johnson decision, the Supreme Court of the United States invalidated
the residual clause found in 18 U.S.C. § 924(e)(2)(B)(ii) (“Armed Career
Criminal Act” or “ACCA”). Johnson, 135 S. Ct. at 2557. In Welch v. United
States, 136 S. Ct. 1257, 1265 (2016), the Supreme Court held the rule pronounced
in Johnson is retroactively applicable on collateral review. However, Johnson
does not afford relief to petitioner as he was not sentenced under the ACCA.


                                        2
precise question remaining before the court is whether Hobbs Act

Robbery is a crime of violence under the force clause of 18 U.S.C.

§ 924(c)(3)(A).     The Fourth Circuit has recently decided this

issue.   United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019)

(“Accordingly, we conclude that Hobbs Act robbery constitutes a

crime of violence under the force clause of Section 924(c).”)

(citing United States v. Garcia-Ortiz, 904 F.3d 102, 109 (1st Cir.

2018); United States v. Hill, 890 F.3d 51, 60 (2d Cir. 2018);

United States v. Rivera, 847 F.3d 847, 849 (7th Cir. 2017); In re

Fleur, 824 F.3d 1337, 1340-41 (11th Cir. 2016)) (footnote omitted).

     Therefore, in light of Mathis, defendant’s claim is without

merit.

                               CONCLUSION

     For   the   foregoing   reasons,      the     government’s     motion   to

dismiss, [DE #247], is GRANTED, and petitioner’s motion to vacate,

[DE #193], is DISMISSED.     The clerk is directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2).       A petitioner satisfies this standard by

demonstrating    that   reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

                                     3
676, 683 (4th Cir. 2001).    A reasonable jurist would not find this

court's   dismissal   of   Petitioner's   §   2255   Motion   debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 7th day of January 2020.

                            _______________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge
At Greenville, NC
#35




                                   4
